         Case: 1:18-cv-08116 Document #: 91 Filed: 09/30/19 Page 1 of 4 PageID #:813




                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    NOTRE DAME AFFORDABLE HOUSING,
    INC. and CHARLENE M. MARSH,

         Plaintiffs,
                                                                    Case No: 1:18-cv-08116
    v.
                                                               Honorable Judge Charles R. Norgle
    CITY OF CHICAGO, et al,

         Defendants.


                       AMENDED MOTION TO MODIFY BRIEFING SCHEDULE

           Plaintiffs NOTRE DAME AFFORDABLE HOUSING, INC. and CHARLENE M.

MARSH (“Plaintiffs”), by and through their attorney, James C. Vlahakis submit the following

Amended Motion1 to Modify Briefing Schedule and in support state as follows:

           1.          By way of a prior motion to modify the briefing schedule [Dkt. 86], this Honorable

Court modified the briefing schedule relative to the motions to dismiss field by Defendants Corvel

Corporation and Dennis Rafael [Dkt. 72], Delta Demolition, Inc., [Dkt. 75] and the City of

Chicago, Judith Frydland, and Grant Ullrich, (the “City Defendants”) [Dkt. 78]. See, Dkt. 88,

September 19, 2019 Minute Order. The Court’s Minute Order extended the due date for Plaintiffs’

responses to the Motions to Dismiss to September 27, 2019, and Defendants’ replies to October

18, 2019 [Dkt. 88].

           2.          Due to other work commitments, on Friday, September 27, 2019, with the

agreement of all Defendants, counsel for the Plaintiffs filed a motion to extend Plaintiffs’ responses

to the three motions to dismiss until, Monday, September 30. 2019.                   Defendants Corvel



1
    Plaintiff originally moved to extend by way of Dkt. 89.

                                                       1
    Case: 1:18-cv-08116 Document #: 91 Filed: 09/30/19 Page 2 of 4 PageID #:813




Corporation and Dennis Rafael [Dkt. 72], Delta Demolition, Inc., agree to the relief sought without

reservation, and in exchange, Plaintiff asked that this Court extend the due date Defendants’ replies

from October 18, 2019, to October 21, 2019 (three weeks after Plaintiffs’ responses were to be

filed). See Dkt. 89, Agreed Motion.

       3.      The City Defendants agree to Plaintiffs' requested additional extension so long as

Plaintiff represented that this would be their the final request (to the City Defendants). Reluctantly,

Plaintiffs’ counsel agreed to the City Defendants’ condition, despite the fact that in agreeing to

grant Plaintiff a prior extension (filed on September 13, 2019, as Dkt. 86, Plaintiff agreed to

provide Defendants with three weeks to file their replies, where the Court had provided the

Defendants with one week in which to file their replies. Dkt. 81.

       4.      Plaintiffs seek one additional day to file their response briefs due to a family

emergency suffered by Plaintiff’s counsel2. This event was not anticipated and should operate to

alter the representation made by Plaintiffs’ counsel to counsel for the City Defendants relative to

the City Defendants’ agreement with the relief sought if Plaintiffs’ counsel sought no further

extensions. Under the circumstances, Plaintiffs’ counsel has been unable to finlize his clients’

response brief and good cause exists pursuant to FRCP 6(b)(1)(A). Becausae of the events in

question, Plaintiffs’ counsel was unable to reach out to defense counsel prior to filing this Motion.

       5.      Granting the relief sought will not prejudice any party.

       WHEREFORE, the Plaintiffs respectfully request that this Court enter an order (a) grating

Plaintiff until Tuesday, October 1. 2019, to respond to Defendants’ Motions to Dismiss and (b)



2
 While traveling to work on the morning of September 30, 2019, that his father was taken to the
emergency room in response to a fall. Plaintiff’s counsel’s father, his sole remaining parent, is
1992 and lives in Lansing, MI. For many hours on today’s date, Plaintiff’s counsel spoke with
various treatment providers and family members relative to his father’s care and treatment.

                                                  2
    Case: 1:18-cv-08116 Document #: 91 Filed: 09/30/19 Page 3 of 4 PageID #:813




extending until October 22, 2019 (one additional day from Plaintiffs’ prior Agreed Motion), the

time for Defendants Corvel Insurance Corporation, Dennis Rafael, Defendant Delta Demolition,

Inc., the City of Chicago, Judith Frydland, and Grant Ullrich to file their replies in support of their

motions to dismiss.



Dated: September 30, 2019                      Respectfully submitted,

                                               /s/ James C. Vlahakis
                                               James C. Vlahakis
                                               SULAIMAN LAW GROUP, LTD.
                                               2500 S. Highland Avenue, Suite 200
                                               Lombard, IL 60148
                                               Phone: (630) 581-5456
                                               Fax: (630) 575-8188
                                               Email: jvlahakis@sulaimanlaw.com




                                                  3
    Case: 1:18-cv-08116 Document #: 91 Filed: 09/30/19 Page 4 of 4 PageID #:813




                              CERTIFICATE OF SERVICE

        I hereby certify that the foregoing AMENDED MOTION FOR EXTENSION OF TIME
TO FILE RESPONSE TO DEFENDANT’S MOTION TO DISMISS was electronically filed
with the Clerk of the Court using the CM/ECF system on September 30, 2019, which constitutes
service on counsel of record.



                                                  /s/ James C. Vlahakis




                                             4
